Citation Nr: 0518681	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1980 to September 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The decision denied entitlement to an 
automobile or other conveyance and adaptive equipment.  

The Board remanded the case for additional development in 
August 2003.  The requested actions have since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The veteran's service-connected disabilities are 
Huntington's chorea, rated as 100 percent disabling; 
depression, rated as 30 percent disabling; and a fracture of 
the right clavicle, rated as noncompensably disabling.  His 
combined disability rating is 100 percent.  He is also 
entitled to special monthly compensation based on the need 
for aid and attendance.  

3.  The veteran's service-connected disabilities have 
resulted in permanent loss of use of one or both feet.




CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment, 
are met.  38 C.F.R. §§ 3.350, 3.808, 17.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  He asserts that 
his service-connected disabilities have resulted in him 
requiring the use of a wheel chair for moving all but the 
shortest distances, and that as a result he requires the 
benefits sought on appeal.

§ 17.156   Eligibility for automobile adaptive equipment.
Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.



§ 3.808   Automobiles or other conveyances; certification.
A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.
(Authority: 38 U.S.C. 3902) 
(2) Veterans not serving on active duty must be entitled to 
compensation for the disability. As to any claimant the 
disability must be service connected in accordance with 
usual criteria. (See §§3.1 (m) and (n), 3.301-3.310.) 
(c) Claim for conveyance and certification for adaptive 
equipment. A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to 
operate the conveyance in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities. Simultaneously with the 
certification provided pursuant to the introductory text of 
this section, a claimant for financial assistance in the 
purchase of an automobile will be furnished a certificate of 
eligibility for financial assistance in the purchase of such 
adaptive equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is contraindicated 
by a physical or legal inability to operate the vehicle. 
There is no time limitation in which to apply. An 
application by a claimant on active duty will be deemed to 
have been filed with VA on the date it is shown to have been 
placed in the hands of military authority for transmittal.
(Authority: 38 U.S.C. 3902) 
(d) Additional eligibility criteria for adaptive equipment. 
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§17.156, 17.157, and 
17.158 of this chapter.
(Authority: 38 U.S.C. 3902) 
(e) Definition. The term adaptive equipment, means 
generally, that equipment which must be part of or added to 
a conveyance manufactured for sale to the general public to 
make it safe for use by the claimant and to assist him or 
her in meeting the applicable standards of licensure of the 
proper licensing authority. 
(1) With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb. In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats. The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or 
other conveyance if needed because of the physical condition 
of such person in order for such person to enter or operate 
the vehicle. 
(2) With regard to automobiles and similar vehicles the term 
includes such items of equipment as the Chief Medical 
Director may, by directive, specify as ordinarily necessary 
for any of the classes of losses specified in paragraph (b) 
of this section and for any combination of such losses. Such 
specifications of equipment may include a limit on the 
financial assistance to be provided based on judgment and 
experience. 
(3) The term also includes other equipment which the Chief 
Medical Director or designee may deem necessary in an 
individual case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The Board finds that the VA's duties under the provisions of 
the new Act have been fulfilled.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for benefits.  The Board 
concludes the discussions in the statement of the case (SOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  A letter 
dated in February 2004 provided the veteran with an 
explanation of what the evidence must show to support the 
claim.  The RO also supplied the veteran with the applicable 
regulations in the SOC.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has presented a medical opinion from 
his treating physician.  VA examinations are also of record.  
The evidence contains all findings and opinions necessary to 
resolve the issue on appeal.  The veteran has canceled a 
personal hearing and did not request that it be rescheduled.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has previously established service connection for 
Huntington's chorea, rated as 100 percent disabling; 
depression, rated as 30 percent disabling; and a fracture of 
the right clavicle, rated as noncompensably disabling.  His 
combined disability rating is 100 percent.  He is also 
entitled to special monthly compensation based on the need 
for aid and attendance.  

The veteran contends that his service-connected disorder 
Huntington's chorea has caused significant impairment of his 
legs resulting in extreme difficulty walking, and that this 
requires him to obtain a specially outfitted vehicle.  In his 
substantive appeal statement of April 2002, he said that he 
has an unsteady gait and falls after only a few steps unless 
assisted.  He states that he has difficulty getting up from 
his wheelchair, and must be in a wheelchair most of the time 
due to a high risk of falls. He stated that he would soon be 
receiving a motorized wheelchair from the VA and would need a 
van and adaptive equipment in order to ensure his safely when 
getting in and out of the vehicle.  

The evidence pertaining to the veteran's service-connected 
disabilities includes the reports of disability evaluation 
examinations conducted by the VA in April 2001.  The Board 
notes that the examinations were conducted for the purpose of 
evaluating a claim for a home adaptation grant and an 
increased rating, and were done prior to the submission of 
the claim for automobile and adaptive equipment.  Therefore, 
they do not specifically address the criteria necessary for 
evaluating such a claim.  Nevertheless, the examination 
reports are the only recent examinations of record and 
provide insight as to the severity of the veteran's service-
connected disabilities.  The report of a mental disorders 
examination conducted by the VA in April 2001 shows that the 
veteran was 100 percent disabled from his Huntington's 
disease and had not been employed since leaving service.  He 
lived with his wife who managed all of his affairs.  The 
veteran spent his time watching television and playing video 
games.  His meals were fixed by his wife and she also 
performed his self care.  He was rolled into the interview in 
a wheelchair by his wife who remained for the examination.  
Following examination, the diagnoses were Huntington's Chorea 
and depression secondary to medical condition (Huntington's 
Chorea).  

The report of a neurological examination conducted by the VA 
in April 2001 shows that it was noted that he had a history 
of Huntington's disease and had difficulty with memory as 
well as gait difficulty and involuntary movements.  On 
examination, gait was abnormal with a spastic ataxic type of 
gait.  The diagnosis was Huntington's disease.  The examiner 
noted that this patient has evidence of cognitive impairment 
as well as motor abnormalities consistent with the disease.   

The evidence of record also includes the report of a 
statement of attending physician dated in December 2001.  The 
physician noted that the veteran had Huntington's disease 
which resulted in symptoms of severe abnormal choreiform 
movements, and frequent falls.  He also had moderate 
cognitive impairments.  The veteran's gait was described as 
being "extremely unstable."  The diagnosis was Huntington's 
disease, very severe.  It was noted that he required the aid 
and assistance of someone else in the ordinary activities of 
daily living, and that he could only get out with great 
assistance.  The veteran reportedly could leave his home 
three times per week, mainly for medical appointments.  The 
examiner noted that even with the use of a walker, the 
veteran falls, and that he could not coordinate his gait.  
The examiner checked a box to indicate that the veteran could 
not walk or get around unassisted.  

The Board finds that the veteran's contention that his 
service-connected disabilities cause impairment which 
warrants benefits such as an automobile or adaptive equipment 
is supported by the medical evidence.  The preponderance of 
the evidence reflects that the veteran's service-connected 
disabilities have effectively resulted in permanent loss of 
use of one or both feet.  The Board notes that the veteran's 
claim of being unable to use his legs due to incoordination 
is confirmed by his medical records.  His treating physician 
also offered an opinion which is to the effect that the 
veteran has impairment which meets the criteria for the 
requested benefit.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence demonstrates that 
the veteran's service-connected disabilities have resulted in 
permanent loss of use of one or both feet.  Accordingly, the 
Board concludes that the criteria for entitlement to an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only, are met.


ORDER

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


